The appeal in this case, involving as it does the life of a human being, presents the gravest question which can occupy the attention of a judicial tribunal, and, therefore, demands, and should receive, the most careful and deliberate consideration before a final determination shall be pronounced.
In view of the duty thus imposed upon us, we have patiently and carefully read the evidence and the proceedings on the trial with a desire to discover such evidence of the defendant's innocence of the crime charged against him as would enable us, in the discharge of our judicial obligations, to relieve him *Page 483 
from the penalty imposed by the judgment appealed from, but we have been unable to find any sufficient ground for so doing.
The sole question litigated on the trial, and now presented to us for decision, is whether the defendant is the person who murdered Henry Miller. That he was murdered by a wound received from a pistol shot at the hands of some colored person in Stanzig's hotel, at Coney Island, on the night of June 21, 1888, is undisputed. It is also established by uncontroverted evidence that the crime was committed about 11.45 P.M., with deliberation and premeditation, by a man standing in front of the bar and shooting over it at Miller, who was engaged in his customary occupation as a bartender behind it, and received the bullet in his body from which he died within two minutes, uttering only the words "I am shot." Was the defendant the person who fired the pistol? This is the sole question, and for its determination we are required, under the provisions of chapter 493 of the Laws of 1887, to examine the whole case and decide whether, in our judgment, "the verdict was against the weight of evidence or against law, or that justice requires a new trial."
The rules which should govern this court, in the exercise of the jurisdiction conferred by the statute referred to, were stated in the case of the People v. Cignarale (110 N.Y. 26) by Judge ANDREWS. He says: "In determining whether, in a case brought to this court under the statute of 1887, a new trial should be granted on the merits, this court is bound by the settled rules governing appellate courts possessing and exercising this jurisdiction. It is a cardinal principle in our jurisprudence that the jury is the ultimate tribunal for the investigation and determination of questions of fact. It is no more the province of an appellate court than of the court of original instance to determine controverted questions of fact arising upon conflicting evidence. Neither can lawfully usurp the appropriate functions of the jury, and neither can substitute its own judgment for that of the jury when the facts are reasonably capable of diverse or opposing inferences." *Page 484 
Tested by these rules, we do not think the evidence in the case is such as would justify this court in granting a new trial upon the ground that the defendant was not sufficiently identified as the person who fired the shot resulting in Miller's death.8224 * * *
It seems to us quite obvious, that the verdict of the jury was not against the weight of evidence, and that there is no sufficient reason to doubt that substantial justice has been done the defendant upon the merits.
No exceptions to evidence are presented that are worthy of serious attention, and but one exception to the charge was taken. The trial judge had instructed the jury, in a charge which was exceptionally unobjectionable, unless the portion hereinafter referred to can be said to be otherwise, among other things, "that an alibi, when established to the satisfaction of the jury, is as conclusive a defense as can possibly be interposed in a criminal case. It need not be established beyond a reasonable doubt; but it should be established to the satisfaction of the jury." It is urged that this charge had a tendency to deprive the defendant of the benefit of a reasonable doubt arising upon the whole evidence.
The court had already charged that "if there is in this case a reasonable doubt, it will be your duty to acquit the defendant;" but "if upon the whole evidence there is not a reasonable doubt it will be your duty to convict the defendant;" and, when the defendant's counsel excepted to the remark of the judge that the alibi "should be established to the satisfaction of the jury," he requested the court to charge in these words: "That if, taking the whole case together, taking the evidence for the prosecution and the evidence respecting the alibi, they have any reasonable doubt of the guilt of the prisoner, they must acquit him;" the court then replied: "I have so charged already." This was quite equivalent to saying that his intention on the whole charge was to so instruct the jury. It seems to us if the jury could have misunderstood the charge, *Page 485 
in the respect referred to, that this deliberate adoption by the court, upon the request of the prisoner's counsel, of the correct rule must have effectually removed any erroneous impression which his previous remark might have made upon their minds. A very similar statement was made in the charge in Brotherton v.People (75 N.Y. 163) and this court held that the whole charge, taken together, failed to show any error. Here, as there, we are of the opinion that the charge, taken as a whole, laid down the correct rule for the jury."
A thorough examination of the circumstances of the case fails to disclose any sufficient reason to suppose the defendant was unfairly dealt with on the trial.
The judgment of the court below should be affirmed.
8224 The omitted portion of the opinion is a full and careful abstract of the testimony.